Citation Nr: 0108275	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 312	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes to the Board on appeal from a January 1999 
RO decision, which denied the veteran's application to reopen 
a claim of service connection for a back disability.



FINDINGS OF FACT

1.  An unappealed RO decision in April 1970 denied the 
veteran's claim of service connection for a back disability.

2.  Evidence submitted subsequent to the April 1970 denial of 
service connection for a back disability bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a back disability.



CONCLUSION OF LAW


New and material evidence sufficient to reopen the veteran's 
claim of service connection for a back disability has been 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1967 to 
October 1969.  The veteran's pre-induction examination, dated 
in July 1967, reflects no pertinent findings with respect to 
his back.

A July 1969 separation examination report shows no abnormal 
clinical findings in reference to the veteran's spine.  At 
this time, the veteran also completed a self-reported medical 
history, which reflected that he had worn a brace or back 
support.

In a Statement of Medical Condition, dated in October 1969, 
the veteran checked the box acknowledging that he had 
undergone a separation medical examination more than three 
working days prior to his departure from place of separation 
and to the best of his knowledge, since his last separation 
examination, there had been no change in his medical 
condition.

A VA Hospital Summary, dated in February 1970, shows the 
veteran was admitted complaining of lower back pain.  He was 
diagnosed with lower back strain.  As a result, he was 
treated with muscle relaxing medication, pain relieving 
medications, and tranquilizers; however, no medications were 
given at the time of discharge.  Ultimately, prognosis of the 
veteran's condition was undetermined. All laboratory studies 
during his stay were within normal limits.

By an April 1970 RO decision, service connection for a back 
disability was denied.
Evidence submitted subsequent to this decision is summarized 
below.

In January 1999, the RO received medical records from Dr. 
N.E. G., M.D., indicating he had treated the veteran.  In a 
letter dated in July 1998, Dr. N.E.G. related that the 
veteran was having a lot of leg pain which was most likely 
due to nerve root impingement.  The physician further advised 
that the veteran would undergo an MRI and possibly a 
myelogram.  

A subsequent radiology report, dated in August 1998, 
indicated the veteran did in fact undergo an MRI of the 
lumbar spine.  He received a diagnosis of generalized lumbar 
degenerative disc disease, spondylosis and annular bulging L2 
through S1.  A moderate sized right paramedian disc 
herniation at L2-3 was noted.

An Operative Report, also dated in August 1998, indicated the 
veteran underwent surgery for a ruptured lumbar disc.  

In a letter dated in October 1998, Dr. N.E.G., M.D. indicated 
the veteran was "doing quite well following his surgery,", 
and he was allowed to return to work.

A medical report dated in May 1998, reflects the veteran 
presented for treatment complaining of low back pain, lasting 
one week coupled with pain radiating down his right leg to 
the knee.  At this time, the veteran denied having any 
history of an injury.  He received a diagnosis of low back 
sprain.

In July 1998, the veteran received follow-up treatment for 
his back.  It was noted that he was still having a lot of 
pain.  He had also gone to the orthopedist and received 
epidural steroid injections, but nothing seemed to be 
helping.

In August 1999, the RO received treatment reports from 
Carolina Orthopedic Surgery Associates, which evidenced the 
veteran had received treatment during the time period of 
December 1993 through December 1996.

According to a December 1993 notation, the veteran presented 
for treatment with lower back pain present on a longstanding 
basis.  The veteran described an injury which occurred in 
Vietnam in 1970.  It was noted the injury was caused by 
lifting; The injury was also noted as having been improved 
with traction, and the veteran had had complete resolution of 
symptoms.  The veteran's current symptoms were described as 
having been off and on for the past three months without 
apparent injury and he was evaluated by various physicians.  
The veteran developed back pain when standing, but he denied 
any weakness, numbness, or sciatica.

According to a February 1994 notation, the veteran's lumbar 
spine pain continued and a bulge to the right at L4-L5 was 
deemed more significant.  Medication and continued physical 
therapy was recommended.  


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In April 1970, the RO denied the veteran's application to 
reopen a claim of service connection for a back disability. 
The April 1970 RO decision was not appealed and must be 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the RO denied service connection for a back disability 
in April 1970, it considered the veteran's service medical 
records, which were silent for any treatment or medical 
findings pertaining to the veteran's back.  The veteran's 
service medical records did indicate that he reported a self-
history of having worn a brace or back support.

The RO also considered a VA Hospital Summary, dated in 
February 1970, which showed the veteran had been admitted 
complaining of lower back pain.  At this time, he was also 
diagnosed with lower back strain.

Additional evidence submitted since the April 1970 RO 
decision, includes treatment reports from Carolina Orthopedic 
Surgery Associates indicating that throughout the 1990s the 
veteran received treatment for low back pain, to include 
surgery for a ruptured lumbar disc.  The aforementioned 
treatment reports are new, as they were not previously of 
record, nor were they considered by the RO in April 1970.  
The reports are also material, as they evidence the veteran's 
current back disability.  As such, this evidence must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a back disability.  
Accordingly, the claim is reopened and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.


ORDER

The veteran's claim of service connection for a back 
disability is reopened based on the submission of new and 
material evidence.


REMAND

On his application to reopen his compensation claim, dated in 
Novemeber 1998, the claimant reported that he had been 
treated by "Dr. Marion" since 1970.  Dr. Marion's records of 
treatment of the claimant are not included in the claims 
folder.  As the claim has been reopened, the RO must attempt 
to obtain these records.

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted.  The next step is to address the question of 
whether service connection is warranted.  However, the RO has 
not reviewed the claim on the basis of the entire record, 
and, in the absence of circumstances showing the claimant has 
had adequate notice of the basis of the decvision and 
opportunity to present evidence, the Board must remand the 
case for an initial review by the RO.  Bernard v. Brown, 4 
Vet.App. 384 (1993). 

In addition to the reasons for remand noted above, it is 
noted that, subsequent to the RO's development of this claim, 
new requirements for the development of claims were added to 
the law under the Veteran's Claims Assistance Act of 2000.  
Through no fault of the RO, the claimant has not had the 
benefit of the procedural steps mandated by the United States 
Congress.  Nontheless, the case must be reanded for 
development in accordance with the requirements of the 
Veterans Claims Assistance Act.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder, particularly including 
medical records from Dr. Marion,  as this 
physician has been identified by the 
veteran as having treated him as far back 
as 1970.

4.  Since the veteran has indicated that he was 
treated for back trouble, while in service in 
January and February 1969, pertinent records 
including morning reports from National Archives 
and Records Administration (NARA) should also be 
obtained.  

5.  The veteran must then be scheduled for a VA 
orthopedic examination.  All studies deemed 
appropriate should be performed, and all findings 
should be set forth in detail.  The examiner must 
review the entire claims folder and a copy of this 
remand prior to the examination.  In the report of 
the examination, the examiner should respond 
specifically to each of the following items:

(a.)  Prior to the veteran's orthopedic 
examination, the examiner should perform a thorough 
review of the veteran's claims file and medical 
history and should state in the examination report 
that such a review has been conducted.

(b.)  The examiner should state as precisely as 
possible the diagnoses of all back disabilities the 
veteran currently has.

(c.)  For each identified back disability, the 
examiner should indicate whether it is at least as 
likely as not that such is the result of any 
disease or injury the veteran had in service.

	If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should explain why it is not feasible to respond. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the veteran is 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



